Title: John Adams to Abigail Adams, 20 February 1777
From: Adams, John
To: Adams, Abigail


     
      Baltimore Feb. 20th. 1777
     
     This Morning I received yours of the 26th. Ult. It is the first I have received from you, and except one from Gen. Palmer of the 28th. it is the first I have received from our State.
     Yours made me very happy. Dont be uneasy about my Waiter. He behaves very well to me, and he has not the least Appearance of a Spy or a Deserter. He has not Curiosity, nor Activity nor sense enough for such a Character. He does his Duty extreamly well however in his station. But if he was a Spy he would learn nothing from me. He knows no more, from me, than the Horse he rides, nor shall he know. . . . I have no Conversation with him upon Politicks, nor shall he come to the Sight of Papers.
     I hope our Soldiers for the new Army will be all inoculated at Home before they begin their March. The Small Pox is so thick in the Country that there is no Chance of escaping it in the natural Way. Gen. Washington has been obliged to inoculate his whole Army. We are inocculating soldiers here and at Philadelphia.
    